         Case 18-36958 Document 493 Filed in TXSB on 03/26/19 Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

                                                                  )
In re:                                                            ) Chapter 11
                                                                  )
PARKER DRILLING COMPANY, et al.,1                                 ) Case No. 18-36958 (MI)
                                                                  )
                          Debtors.                                ) (Jointly Administered)
                                                                  )

               NOTICE OF (I) ENTRY OF CONFIRMATION ORDER,
     (II) OCCURRENCE OF EFFECTIVE DATE, AND (III) RELATED BAR DATES

         PLEASE TAKE NOTICE THAT, on March 7, 2019, the United States Bankruptcy
Court for the Southern District of Texas (the “Court”) entered the Order Confirming the
Amended Joint Chapter 11 Plan of Reorganization of Parker Drilling Company and Its Debtor
Affiliates [Docket No. 459] (the “Confirmation Order”), pursuant to which the Court confirmed
the Amended Joint Chapter 11 Plan of Reorganization of Parker Drilling Company and Its
Debtor Affiliates (the “Plan”), a copy of which is attached as Exhibit A to the Confirmation
       2
Order.

       PLEASE TAKE FURTHER NOTICE THAT, the Effective Date, as defined in the
Plan, occurred on March 26, 2019.

        PLEASE TAKE FURTHER NOTICE THAT, pursuant to Article V.B of the Plan, any
Proofs of Claim with respect to Claims arising from the rejection of an Executory Contract or
Unexpired Lease pursuant to the Plan or otherwise must be filed with the Court within 30 days
after the date of the order of the Court approving such rejection. Any Claims arising from the
rejection of an Executory Contract or Unexpired Lease that are not Filed within such time
will be automatically Disallowed, forever barred from assertion, and shall not be
enforceable against, as applicable, the Debtors, the Reorganized Debtors, the Estates, or
property of the foregoing parties, without the need for any objection by the Debtors or
Reorganized Debtors, as applicable, or further notice to, or action, order, or approval of

1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: Parker Drilling Company (8660); 2M-TEK, Inc. (1761); Anachoreta, Inc. (3667); Pardril, Inc.
    (4469); Parker Aviation Inc. (6372); Parker Drilling Arctic Operating, LLC (6834); Parker Drilling Company of
    Niger (4204); Parker Drilling Company North America, Inc. (6381); Parker Drilling Company of Oklahoma
    Incorporated (8949); Parker Drilling Company of South America, Inc. (0657); Parker Drilling Management
    Services, Ltd. (7200); Parker Drilling Offshore Company, LLC (9092); Parker Drilling Offshore USA, L.L.C.
    (1469); Parker North America Operations, LLC (1180); Parker Technology, Inc. (6599); Parker Technology,
    L.L.C. (1875); Parker Tools, LLC (8864); Parker-VSE, LLC (2282); Quail USA, LLC (8885); and Quail Tools,
    L.P. (1471). The Debtors’ service address is: 5 Greenway Plaza, Suite 100, Houston, Texas 77046.

2   Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Plan and the
    Confirmation Order, as applicable.
        Case 18-36958 Document 493 Filed in TXSB on 03/26/19 Page 2 of 4



the Court or any other Entity, and any Claim arising out of the rejection of the Executory
Contract or Unexpired Lease shall be deemed fully satisfied, released, and discharged,
notwithstanding anything in a Proof of Claim to the contrary. Claims arising from the
rejection of an Executory Contract or Unexpired Lease shall be classified as General Unsecured
Claims and shall be treated in accordance with Article III.B.6 of the Plan.

        PLEASE TAKE FURTHER NOTICE THAT, pursuant to Article II.B of the Plan, all
requests for payment of Professional Fee Claims for services rendered and reimbursement of
expenses incurred prior to the Confirmation Date must be Filed with the Court no later than 45
days after the Effective Date.

        PLEASE TAKE FURTHER NOTICE THAT, pursuant to Article XII.A of the Plan,
the terms of the Plan and the Plan Supplement are immediately effective and enforceable and
deemed binding on the Debtors, the Reorganized Debtors, and any and all Holders of Claims or
Interests (irrespective whether such Holders of Claims or Interests are deemed to have accepted
the Plan), all Entities that are parties to or are subject to the settlements, compromises, releases,
discharges, and injunctions described in the Plan, each Entity acquiring property under the Plan,
and any and all non-Debtor parties to Executory Contracts and Unexpired Leases with the
Debtors.

        PLEASE TAKE FURTHER NOTICE THAT, the Plan, the Confirmation Order, and
all other documents filed in these chapter 11 cases are available free of charge by visiting
https://cases.primeclerk.com/parkerdrilling or by calling (855) 631-5345 (toll-free within the
U.S. or Canada) or (347) 338-6451 (outside the U.S. or Canada). You may also obtain copies of
any pleadings by visiting the Court’s website at https://ecf.txsb.uscourts.gov in accordance with
the procedures and fees set forth therein.
       Case 18-36958 Document 493 Filed in TXSB on 03/26/19 Page 3 of 4



Houston, Texas
March 26, 2019

/s/ Matthew D. Cavenaugh
JACKSON WALKER L.L.P.                        KIRKLAND & ELLIS LLP
Matthew D. Cavenaugh (TX Bar No. 24062656)   KIRKLAND & ELLIS INTERNATIONAL LLP
Elizabeth Freeman (TX Bar No. 24009222)      Brian E. Schartz, P.C. (TX Bar No. 24099361)
1401 McKinney Street, Suite 1900             Anna G. Rotman, P.C. (TX Bar No. 24046761)
Houston, Texas 77010                         609 Main Street
Telephone: (713) 752-4284                    Houston, Texas 77002
Facsimile:    (713) 308-4184                 Telephone: (713) 836-3600
Email:        mcavenaugh@jw.com              Facsimile:   (713) 836-3601
              efreeman@jw.com                Email:       brian.schartz@kirkland.com
                                                          anna.rotman@kirkland.com
Co-Counsel to the
Debtors and Debtors in Possession            -and-

                                             James H.M. Sprayregen, P.C.
                                             Laura Krucks (admitted pro hac vice)
                                             300 North LaSalle Street
                                             Chicago, Illinois 60654
                                             Telephone: (312) 862-2000
                                             Facsimile: (312) 862-2200
                                             Email:        james.sprayregen@kirkland.com
                                                           laura.krucks@kirkland.com

                                             -and-

                                             Christopher J. Marcus, P.C. (admitted pro hac vice)
                                             Matthew Fagen (admitted pro hac vice)
                                             601 Lexington Avenue
                                             New York, New York 10022
                                             Telephone: (212) 446-4800
                                             Facsimile: (212) 446-4900
                                             Email:        christopher.marcus@kirkland.com
                                                           matthew.fagen@kirkland.com

                                             Co-Counsel to the
                                             Debtors and Debtors in Possession
       Case 18-36958 Document 493 Filed in TXSB on 03/26/19 Page 4 of 4



                                     Certificate of Service

        I certify that on March 26, 2019, I caused a copy of the foregoing document to be served
by the Electronic Case Filing System for the United States Bankruptcy Court for the Southern
District of Texas.

                                                      /s/ Matthew D. Cavenaugh
                                                      Matthew D. Cavenaugh
